   Case: 1:16-cv-04884 Document #: 128 Filed: 03/01/19 Page 1 of 3 PageID #:1586



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KIM AMMONS,                                     )
                                                )
                Plaintiff,                      )       1:16-cv-04884
                                                )
        v.                                      )       Judge Robert M. Dow, Jr.
                                                )       Magistrate Judge Young B. Kim
CHICAGO BOARD OF EDUCATION,                     )
                                                )
                Defendant.                      )

  BOARD’S MOTION IN LIMINE NO. 25 TO BAR ANY REFERENCE TO OTHER
 LITIGATION INVOLVING THE BOARD OR TO WHICH THE BOARD IS A PARTY

        Defendant, Board of Education of the City of Chicago (“Board”), by its attorneys, moves this

Court to bar Plaintiff or any witness from referencing, inferring, or otherwise offering testimony as to

other litigation involving the Board or to which the Board is a party to. In support of this Motion,

the Board states as follows:

        Plaintiff or any witness should be barred from offering evidence of other, unrelated litigation

involving the Board. Any other such litigation would concern entirely different plaintiffs, different

factual allegations, and entirely unrelated incidents and would thus be irrelevant to the instant case.

Fed. R. Evid. 401, 402. Alternatively, to the extent relevant, such evidence should be excluded

because the probative value of any such evidence is substantially outweighed by the danger of unfair

prejudice, confusion of the issues, misleading the jury, or by considerations of undue delay, waste of

time, and/or needless presentation of cumulative evidence. Fed. R. Evid. 403. Simply put, to allow

proof of other litigation against the Board would serve no legitimate purpose and would be highly

prejudicial to the Board. Id; see also Susinka v. Smith, No. 08-CV-2207, 2010 U.S. LEXIS 125419, at

*3 (C.D. Ill. Nov. 29, 2010) (granting motion in limine seeking to bar evidence, argument, or reference

to unrelated litigation, agreeing with the defendants that such evidence should not be allowed as any


                                                    1
   Case: 1:16-cv-04884 Document #: 128 Filed: 03/01/19 Page 2 of 3 PageID #:1587



probative value would be substantially outweighed by undue prejudice as well as result in confusion

of the issues and the possibility of misleading the jury).

        Moreover, evidence of prior bad acts “is not admissible to prove the character of [an

organization] in order to show action in conformity therewith. Fed. R. Evid. 404(b). Thus, Plaintiff

cannot present evidence of allegations or findings made in other, unrelated suits to show that the

Board committed the acts alleged in the instant case. Accordingly, this Court should also bar Plaintiff

or any witness from presenting evidence of any such unrelated lawsuits pursuant to Federal Rule of

Evidence 404.

        WHEREFORE, the Board moves to bar Plaintiff or any witness from referencing, inferring,

or otherwise offering testimony as to other litigation involving the Board or to which the Board is a

party to.

Dated: March 1, 2019.
                                                Respectfully submitted,


                                                BOARD OF EDUCATION OF THE CITY OF
                                                CHICAGO, DEFENDANT

                                                Joseph Moriarty, General Counsel

                                        By:     /s/Giselle Safazadeh
                                                Giselle Safazadeh, Assistant General Counsel
                                                Christina Jaremus, Assistant General Counsel
                                                Susan J. Best, Assistant Deputy General Counsel
                                                Board of Education of the City of Chicago
                                                Law Department
                                                1 North Dearborn, Suite 900
                                                Chicago, Illinois 60602
                                                Telephone: (773) 553-1700
                                                gbsafazadeh@cps.edu
                                                cjaremus@cps.edu
                                                sjbest@cps.edu




                                                    2
   Case: 1:16-cv-04884 Document #: 128 Filed: 03/01/19 Page 3 of 3 PageID #:1588



                                 CERTIFICATE OF SERVICE

       I, Giselle Safazadeh, an attorney, do hereby certify that I caused the attached Board’s Motion
in Limine No. 25 to Bar Any Reference to Other Litigation Involving the Board or to Which
the Board is a Party to be filed with the Clerk of the Court on March 1, 2019using the CM/ECF
system which sent notification of such filing to all counsel of record.


                                      By:     /s/Christina Jaremus
                                              Christina Jaremus, Assistant General Counsel




                                                 3
